DETAILED ACTION
The amendments filed April 7, 2020 have been entered and will be examined accordingly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dykstra et al US Patent Application Publication 2016/0230513 hereinafter referred to as Dykstra.
	Regarding claims 1, 8, and 14, Dykstra discloses a system (see Figures 1-6B) comprising equipment (surface equipment shown on Figure 1) in use at a wellbore (110), and a computing device (200, 300, 400, 500) operable to receive real-time data (from sensors (202, 316)) associated with a subterranean reservoir to be penetrated by the wellbore [0049, 0050, 0057, 0059], train a neural network with the real-time data associated with the subterranean reservoir and a physics-based first principles model [0031, 0032, 0055 - wherein the proxy model is a neural network that is generated/updated with first principles model], use the neural network claim 8 is cited above as the computing device performs the claimed method of claim 8. The non-transitory computer-readable medium of claim 14 is also disclosed wherein the method is performed (as cited above) and further wherein instructions are executed by the computing system [0012].
	Regarding claims 2, 3, 9, 15, and 16, Dykstra further discloses utilizing the neural network (proxy model) to include, or incorporate, a loss function (a cost efficient aspect) to determine output wherein the loss function (the cost function) is used to update the proxy model and therefore superimposed with the real-time data and first principles model [0024, 0071, 0072 and Figures 2, 4, and 5].
	Regarding claims 7, 13, and 20, Dykstra further discloses wherein the equipment is at a first wellbore and the real-time data is acquired from sensors in a second wellbore [0049].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra as applied to claims 1, 8, and 14 above, and further in view of Lee et al US Patent Application Publication 2008/0065362 hereinafter referred to as Lee.
Regarding claims 4, 10, and 17, Dykstra discloses the claims system, method, and non-transitory computer-readable medium of the independent claims as discussed above, but fails to teach wherein the equipment comprises controlling valve actuation time of a valve intended to control water production. Dykstra does disclose controlling surface valves to control flow into the wellbore [0043, 0068], and Dykstra further discloses wherein the disclosed invention may be utilized for any applicable wellbore operation including production from a wellbore [0011, 0031 (which discusses flow models for a producing wellbore), 0041]. Lee teaches a system for managing produced fluids from a wellbore (abstract) which includes controlling downhole valves to control water production in the wellbore [0031]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the operation of Dykstra to be utilized in the context of downhole valve control for controlling water production as taught by Lee as Dykstra teaches utilization for multiple wellbore operations including monitoring downhole production flow as well as valve control. Additionally, the modification would allow Dykstra to be used expressly in additional environments, thereby adding additional utility as an advantage noted by Dykstra.
Regarding claims 5, 6, 11, 12, 18, and 19, Dykstra teaches flow models [0031] but is silent as to the specifics of the flow models. Lee teaches utilizing inflow models which comprise flow rate, pressure, and velocity in conjunction with Navier-Stokes equation which is beneficial and may enhance well operations as taught by Lee [0024-0027]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the silent flow models of Dykstra to include flow models in conjunction with Navier-Stokes equations of flow in order to enhance well operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiao et al US Patent Application Publication 2019/0093455 teaches a system and method of monitoring the wellbore flow conditions with a trained neural network and physics-based models including valve control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672